Exhibit 99.1 LEASING FUND ELEVEN, LLC PORTFOLIO OVERVIEW FIRST QUARTER LETTER FROM THE CEOs Dear investor in ICON Leasing Fund Eleven, LLC: We write to briefly summarize our activity for the first quarter of 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q, as well as our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of March 31, 2009, Fund Eleven was in its operating period.As of March 31,we had invested $429,842,2671 of capital, or 134.38% of capital available for investment, in approximately $796,316,9732 worth of business-essential equipment and corporate infrastructure. Total distributions as of March 31, 2009 were $98,644,091, with an investor that invested $10,000 at inception receiving $3,788 in distributions. Further, our distribution coverage ratio3 for the quarter was 108.12%. As of March 31, Fund Eleven maintained a leverage ratio of 0.794 and collected approximately 92.58% of all scheduled rent and loan receivables for the quarter.Any uncollected rent receivables in the first quarter were related to Western Forge (as explained below) and Teal Jones, however, Teal Jones satisfied its entire outstanding rental obligation prior to June 30, 2009, including the payment of interest on such amount. Because we are fully invested, Fund Eleven did not lease or finance any new equipment in the first quarter of 20095. Although the first quarter of 2009 was challenging from a macroeconomic perspective, we are pleased to advise that we suffered no material defaults, though we continue to closely monitor certain of our shipping assets as a result of the unpredictable market downturn that certain sectors are currently experiencing.We continue to actively manage our interest in Western Forge and believe that we will be able to recover all amounts due and owing to us. Further, on July 8, 2009, the French Commercial Court approved a sale of Heuliez to Bernard Krief Consultants, which court order included the transfer of our leases.For a more detailed description please refer to the portfolio overview section that follows this letter.We remain hopeful that we will recover all or substantially all of our expected return on this investment. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets.We look forward to sharing future successes. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 3 The ratio of inflows from investments divided by paid distributions. 4 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP.Leverage ratio is defined as total liabilities divided by total equity. 5 Pursuant to Fund Eleven’s financials, prepared in accordance with US GAAP. 1 ICON LEASING FUND ELEVEN, LLC - Portfolio Overview First Quarter 2009 - We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Portfolio Overview for the first quarter of 2009. References to “we”, “us” and “our” are references to the Fund, references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007.In July 2006, we increased our original offering from $200,000,000 to $375,000,000. During the first quarter of 2009, we continued in our operating period, during which time we continued to seek to finance equipment subject to lease or to structure financings secured primarily by equipment.Cash generated from these investments facilitates distributions to our members.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves and distributions to members. Our operating period is anticipated to continue for a period of five years from the closing of the offering, unless extended at our Manager’s sole discretion.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Recent Significant Transactions Transactions · On June 28, 2009, our wholly-owned subsidiaries, ICON Doubtless, LLC, ICON Faithful, LLC, ICON Spotless, LLC and Isomar Marine Co. Ltd. (each, an “ICON Entity” and collectively, the “ICON Entities”), terminated their bareboat charters with subsidiaries of Top Ships, Inc. (“Top Ships”) for the four 45,720 – 47,094 DWT (deadweight tonnage) product carrying vessels M/T Doubtless, M/T Faithful, M/T Spotless and M/T Vanguard. In addition, each ICON Entity took an assignment of the current time charter for its respective vessel. Simultaneously with the terminations and assignments, the loan to the ICON Entities for the vessels was terminated and a new three-year loan was entered into in the aggregate amount of $26,500,000.The interest rate on the loan was fixed at a rate of 4.87%.In addition, at closing, Top Ships, on behalf of the bareboat charterers, paid termination fees consisting of (i) bareboat charter hire in the aggregate amount of $4,093,440, (ii) a termination payment in the amount of $8,500,000, (iii) a payment for repairs and surveys of the vessels in the amount of $2,250,000, and (iv) an additional payment for expenses in the amount of $1,000,000.The original purchase price of the four vessels was approximately $112,650,000, comprised of approximately $22,650,000 in cash, a first priority non-recourse loan in the amount of approximately $80,000,000, and a second priority non-recourse loan in the amount of approximately $10,000,000. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of March 31, 2009, our portfolio consisted primarily of the following investments. · Equipment and machinery used by The Teal Jones Group and Teal Jones Lumber Services, Inc. (collectively, “Teal Jones”) in its lumber processing operations in Canada and the United States.We, through two wholly-owned entities, entered into a lease financing arrangement with Teal Jones totaling approximately $36,000,000 in November 2006.The equipment and machinery are being leased back to Teal Jones pursuant to an eighty-four-month lease that is scheduled to expire in November 2013. · ICON Northern Leasing, LLC, a joint venture among us, ICON Income Fund Ten, LLC (“Fund Ten”)and ICON Leasing Fund Twelve, LLC (“Fund Twelve”), affiliates of our Manager, purchased four promissory notes (the “Notes”) and received an assignment of the underlying Master Loan and Security Agreement, dated July 28, 2006. We, Fund Ten and Fund Twelve have ownership interests of 35%, 12.25% and 52.75%, respectively. The aggregate purchase price for the Notes was approximately $31,573,000 and is secured by an underlying pool of leases for credit card machines. The Notes accrue interest at rates ranging from 7.97% to 8.40% per year and require monthly payments ranging from approximately $183,000 to $422,000. The Notes mature between October 15, 2010 and August 14, 2011 and require balloon payments at the end of each note ranging from approximately $594,000 to $1,255,000. Our share of the purchase price of the Notes was approximately $11,051,000. 2 · ICON Pliant, LLC (“ICON Pliant”) acquired from Pliant Corporation (“Pliant”) and simultaneously leased back equipment that manufactures plastic films and flexible packaging for consumer products for a purchase price of $12,115,000.We and Fund Twelve have ownership interests of 55% and 45% in ICON Pliant, respectively.
